                Case 18-18989-PGH         Doc 62     Filed 04/27/20      Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA


 In re:
                                                               Case No. 18-18989-PGH
 ABDALHADI ALHALABI


                                                               Chapter 7
               Debtor.
                                                /


    TRUSTEE’S EX PARTE MOTION TO EXTEND SETTLEMENT COMPLIANCE
          DEADLINES BY 90 DAYS DUE TO COVID-19 EMERGENCY


          Trustee, Sonya S. Slott (“Trustee”), by and through undersigned counsel, hereby moves

this Court ex parte to enter an order extending each and all settlement payment deadlines imposed

by prior order of this Court and in support thereof states as follows:

          1.     Various orders and directives of Broward County, the State of Florida and the

United States of America have established that a state of emergency currently exists regarding the

COVID-19 virus, and various administrative orders of this Court have acknowledged the same.

          2.     This state of emergency, and the remedial actions taken in response thereto, have

impaired the ability of some parties to time comply with settlement payment obligations previously

approved by this Court.

          3.     Specifically, in this case, this Court entered ECF #54 (“Settlement Order”)

approving a settlement between the (i)Trustee and (ii) the Debtor (“Settling Parties”) which

imposed certain settlement payment obligations upon the Settling Parties (“Payment Deadlines”).
               Case 18-18989-PGH          Doc 62     Filed 04/27/20      Page 2 of 2




       4.      Upon due investigation, it is the business judgment of the Trustee that under the

current state of emergency that each and every Payment Deadline imposed by the Settlement Order

should be extended by ninety (90) days. The Settling Parties have concurred in this requested relief.

       5.      The relief request is without prejudice to the Trustee or Settling Party/Parties

seeking such further relief as may be justified upon the facts of this case.

       6.      Section 105 of Title 11, United States Code (“Bankruptcy Code”), authorizes this

Court to “issue any order, process, or judgment that is necessary or appropriate to carry out the

provisions of this title.” The Trustee is unaware of any provision of the Bankruptcy Code or the

Federal Rules of Bankruptcy Procedure which prohibit the relief requested herein. To the contrary,

both FRBP 9006 (b)(1) and 9024 (as it incorporates Federal Rule of Civil Procedure 60(b)(6))

would appear to fully authorize such relief.

   WHEREFORE, for the reasons stated hereinabove, the Trustee moves this Court ex parte to

extend each and every Payment Deadline under the Settlement Order by ninety (90) days, and for

any other attendant relief that may be appropriate and just.

                                                               By: /s/ Mark Bonacquisti, Esq.
                                                                       Mark Bonacquisti, Esq.
                                                                       FLBN 0703257

                                                                      The Salkin Law Firm
                                                                      PO Box 15580
                                                                      Plantation, FL 33318
                                                                      954-423-4469
                                                                      mark@msbankrupt.com
